       UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

 KEVIN J. RENKEN,

                        Plaintiff,
                                                 Case No. 19-CV-1122-JPS
 v.

 BOARD OF REGENTS OF THE
 UNIVERSITY OF WISCONSIN
 SYSTEM, UNIVERSITY OF
 WISCONSIN-MILWAUKEE, MARK                                JUDGMENT
 MONE, and JOHN BOYLAND,

                        Defendants.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that Defendants’ motion to
dismiss (Docket #18) be and the same is hereby GRANTED in part;

      IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s
Fourteenth Amendment Due Process claim be and the same is hereby
DISMISSED with prejudice;

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to
28 U.S.C. § 1367(c)(3), the Court declines to exercise supplemental
jurisdiction over the state law claims raised in Plaintiff’s complaint and
Plaintiff’s state law claims be and the same are hereby DISMISSED
without prejudice; and

      IT IS FURTHER ORDERED AND ADJUDGED that this action be
and the same is hereby DISMISSED.
                           APPROVED:




                           J.P. Stadtmueller
                           U.S. District Judge

                           STEPHEN C. DRIES
                           Clerk of Court
October 28, 2019           s/ Jodi L. Malek
Date                       By: Deputy Clerk




                   Page 2 of 2
